DETAILED ACTION
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 9 February 2021 has been entered.

Response to Amendment
The Amendment filed 9 February 2021 has been entered.  Claims 1-11 remain pending in the application.  The previous Office Action was mailed 9 October 2020. 

Allowable Subject Matter
Claims 5-8 are allowed.
Claims 3, 4, 10, and 11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1 and 9 are rejected under 35 U.S.C. 103 as obvious over Boone (2015/0107833), as evidenced by Bourcier (2014/0174739) (both cited previously).
Regarding independent claim 1, Boone discloses A method for forming a permanent plug in a subterranean formation (abstract “creating a seal within the reservoir” and [0030] “Thermal recovery processes” and, e.g. [0049] “The glass-like gel may have good stability at the temperatures encountered, with little tendency to degrade, so that the seal remains effective and in place for a suitably long time”), the method including:
providing a solution of colloidal silica ([0053] “Colloidal silica”); 
pumping the colloidal silica into a bore of a subterranean well (e.g., [0063] “blocking agent injection well 210”) so that the colloidal silica penetrates pores of the subterranean formation ([0032] “flowable through the porous medium of a reservoir when injected […] and thus block pores in the reservoir”); 
forming a gel with the colloidal silica within the pores of the subterranean formation by heating the colloidal silica at a gel formation temperature over a gel formation period (e.g., [0043] “When ready for injection into water and/or gas containing layers, one type of thermally activated blocking agents may be at ambient temperatures (temperatures that are ambient at the surface, e.g. nominally 21°C), or at initial ambient temperatures within the reservoir where they are to be injected (temperatures before the start of recovery processes, generally 6 to 15°C).  The thermally activated blocking agents of this type may undergo a transformation at higher temperatures, e.g. at temperatures between ambient and 175°C, for example, ambient up to 125°C or ambient up to 100°C, after which the blocking agents exhibit higher viscosity, density or solidity (e.g. form a precipitate or become solid). […] solutions of these compounds may have low viscosity at low temperature but may form precipitates or gels or solids or glasses, etc., at higher temperatures.  The thermally activated blocking agents of this type may rely on absorbing heat for activation when present in a reservoir.  The thermally activated blocking agents may absorb heat from steam used for SAGD”); and 
after the gel formation period (i.e., after [0043] exhibiting higher viscosity but before reaching full temperature), heating the gel to a dehydration temperature within pores of the subterranean formation to form a glass-like material within the pores of the subterranean formation ([0046] “the blocking agent may be a thermally-activated blocking agent that undergoes a transformation as it absorbs heat” and [0043] “solutions of these compounds may have low viscosity at low temperature but may form precipitates or gels or solids or glasses, etc., at higher temperatures”), where the dehydration temperature is greater than the gel formation temperature (e.g., [0049] “when heated by heat from a steam chamber created during SAGD, the solutions, after a certain period of time (hours to days or even months), form a glass-like gel”; the temperature increase between [0043] “ambient” and “higher .
Regarding the 10 hour dehydration period length, Boone discloses “when heated by heat from a steam chamber created during SAGD, the solutions, after a certain period of time (hours to days or even months), form a glass-like gel” ([0049]).  
Although silent to the exact time period as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boone to include, specifically, “after the gel formation period, heating the gel to a dehydration temperature within pores of the subterranean formation over a ten hour period to form a glass-like material within the pores of the subterranean formation, where the dehydration temperature is greater than the gel formation temperature,” in order to occupy a suitable period of time over “hours” to “form a glass-like gel.”  Applicant may note that, after KSR, the presence of a known result-effective variable would be one, but not the only, motivation for a person of ordinary skill in the art to experiment to reach another workable product or process.  See also MPEP 2144.05 Obviousness of Similar and Overlapping Ranges, Amounts, and Proportions.
Regarding the dehydrating to form a glass-like material, although Boone mainly describes this “glass” effect for sodium silicate solution ([0048] etc.), Applicant should note that this is also an inherent property of colloidal silica.  For example, the reference to Bourcier provides evidence that this process occurs naturally to colloidal silica, stating “Whereas freshly-made colloidal silica solutions have viscosities only slightly greater than water, over time the silica sols link forming a 3-D network which gives rise to a large increase in viscosity.  […]  Over long times, the gel will re-structure and dehydrate to form microcrystalline silica, mineralogically identical to natural vein-filling agate” ([0055]; see also [0059]).  Crystalline silica/agate is the glass-like material observed by Applicant.
Regarding independent claim 9, Boone discloses A system for forming a permanent plug in a subterranean formation (abstract “creating a seal within the reservoir” and [0030] “Thermal recovery processes” and, e.g. [0049] “The glass-like gel may have good stability at the temperatures encountered, with little tendency to degrade, so that the seal remains effective and in place for a suitably long time”), the system including:
a solution of colloidal silica ([0053] “Colloidal silica”); 
a distribution system operable to pump the solution of colloidal silica into a bore of a subterranean well (e.g., [0063] “blocking agent injection well 210”) so that the colloidal silica penetrates pores of the subterranean formation ([0032] “flowable through the porous medium of a reservoir when injected […] and thus block pores in the reservoir”); 
a gelation system ([0030] “"Thermal recovery processes" include any type of hydrocarbon recovery process that uses a heat source to enhance the recovery, for example, by lowering the viscosity of a hydrocarbon”) operable to form a gel with the colloidal silica within the pores of the subterranean formation at a gel formation temperature over a gel formation period (e.g., [0043] “solutions of these compounds may have low viscosity at low temperature but may form precipitates or gels or solids or glasses, etc., at higher temperatures”); and
a dehydration system ([0030] “"Thermal recovery processes" include any type of hydrocarbon recovery process that uses a heat source to enhance the recovery, for example, by lowering the viscosity of a hydrocarbon”) operable to heat the gel to a dehydration temperature within the pores of the subterranean formation after the gel formation period at a dehydration temperature to form a glass-like material of dehydrated colloidal silica within the pores of the subterranean formation (e.g., [0049] “when heated by heat from a steam chamber created during SAGD, the solutions, after a certain period of time (hours to days or even months), form a glass-like gel”), where the dehydration temperature is greater than the gel formation temperature (e.g., [0043] “When ready for injection into water and/or gas containing layers, one type of thermally activated blocking agents may be at ambient temperatures (temperatures that are ambient at the surface, e.g. nominally 21°C), or at initial ambient temperatures within the reservoir where they are to be injected (temperatures before the start of recovery processes, generally 6 to 15°C).  The thermally activated blocking agents of this type may undergo a transformation at higher temperatures, e.g. at temperatures between ambient and 175°C, for example, ambient up to 125°C or ambient up to 100°C, after which the blocking agents exhibit higher viscosity, density or solidity (e.g. form a precipitate or become solid). […] solutions of these compounds may have low viscosity at low temperature but may form precipitates or gels or solids or glasses, etc., at higher temperatures.  The thermally activated blocking agents of this type may rely on absorbing heat for .
Regarding the 10 hour dehydration period length, Boone discloses “when heated by heat from a steam chamber created during SAGD, the solutions, after a certain period of time (hours to days or even months), form a glass-like gel” ([0049]).  
Although silent to the exact time period as instantly claimed, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Boone to include, specifically, “a dehydration system operable to heat the gel to a dehydration temperature within the pores of the subterranean formation after the gel formation period at a dehydration temperature over a ten hour period to form a glass-like material of dehydrated colloidal silica within the pores of the subterranean formation, where the dehydration temperature is greater than the gel formation temperature,” in order to occupy a suitable period of time over “hours” to “form a glass-like gel.”  
Regarding the dehydrating to form a glass-like material, as in claim 1, although Boone mainly describes this “glass” effect for sodium silicate solution ([0048] etc.), this is also an inherent property of colloidal silica.  For example, the reference to Bourcier provides evidence of this inherent property.

Claim 2 is rejected under 35 U.S.C. 103 as obvious over Boone as in claim 1, and further in view of Lende (7,954,549) (cited previously).
Regarding claim 2, Boone discloses “Further details of the preparation and characteristics of colloidal silica may be obtained from the following publication” in reference to Jurinak NPL “Oilfield Applications of Colloidal Silica Gel” ([0053]) but does not specify the ways to control colloidal silica gellation.
Nevertheless, Lende teaches a method using colloidal silica (abstract) wherein “when the colloidal silica component in the treatment fluid or the cement contacts an activator and/or is exposed to a sufficiently high temperature, a colloidal silica gel may form that is substantially impermeable to fluid and/or gas” (Col. 3, line 65-Col. 4, line 2) and “the activator may comprise an organic or inorganic salt, nitrate, sulphate, sulphide, hydroxide, or acid” or “the activator may comprise salts such as sodium 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boone to include activators like in Lende, as an alternative to exposure to a sufficiently high temperature, in order to form a colloidal silica gel (thereby including: before pumping the colloidal silica into the bore of the subterranean well, mixing an activator with the colloidal silica so that the colloidal silica forms a gel within the pores of the subterranean formation).

Response to Arguments
Applicant's arguments filed 9 February 2021 with respect to claims rejected under 35 USC § 102 over Boone have been fully considered but they are not entirely persuasive. 
In Applicant’s arguments, Applicant states “Using a two-step process of the current application will allow the glass-like material to form with fewer fractures. Allowing time for initial gelation before increasing the temperature to provide for dehydration will produce a glass-like material with improved strength and fewer fractures than providing a quick increase in the temperature” (p.8).
However, Applicant appears to be reading into the claims limitations from the Specification which are not present in the claims.  
Specifically, although the claims refer to “forming a gel with the colloidal silica within the pores of the subterranean formation by heating the colloidal silica at a gel formation temperature over a gel formation period,” there is nothing in this step requiring it to be any minimum time length.  When an operator of Boone is heating the formation to reach the “higher temperature” for forming “glasses,” the formation must pass through a lower temperature point in which the “thermal blocking agent” “gels.”  Accordingly, this would read on “forming a gel with the colloidal silica within the pores of the subterranean formation by heating the colloidal silica at a gel formation temperature over a gel formation period,” because there is nothing claimed that distinguishes this otherwise.
Accordingly, this argument is not persuasive.


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
The reference to Ayub (2016/0326839) (published 10 November 2016 and effectively filed 5 May 2015) teaches “Microwaves are used to heat a ceramic-containing material within a near-wellbore formation.  Heat is transferred from the ceramic-containing material to the near-wellbore formation” (abstract) which “can be used for heating in oil reservoirs for heavy-oil and bitumen recovery with a single well process, also known as "huff-n-puff" (using steam injection), and for enhanced oil recovery displacement processes using multiple wells” ([0032]), wherein “the ceramic material in the present application generates additional heat when the ceramic material interacts with the microwaves” up to 1000°C capable of rending any “water and oil” “proximate the ceramic material would be rapidly evaporated” ([0074]).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Boone to include an additional thermal recovery processes after the steam heating, such as heating with a ceramic material targeted by a microwave system as in Ayub, in order to use a known “heat source to enhance the recovery.”  However, one would not be able to “[position] the microwave enabler proximate to the dehydrated colloidal silica” as claimed without the benefit of the current disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW SUE-AKO whose telephone number is (571)272-9455.  The examiner can normally be reached on M-F 9AM-6PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Doug Hutton can be reached on 571-272-24137.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a 



/ANDREW SUE-AKO/Primary Examiner, Art Unit 3674